FILED
                            NOT FOR PUBLICATION                             APR 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHARLES GREGORY REECE,                           No. 14-16574

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02949-JAM-
                                                 DAD
 v.

ALVARO C. TRAQUINA,                              MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Charles Gregory Reece, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. §1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Reece failed

to raise a genuine dispute of material fact as to whether defendant was deliberately

indifferent to the treatment of his hypertension. See id. at 1057-58 (a prison

official is deliberately indifferent only if he or she “knows of and disregards an

excessive risk to inmate health” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                           2                                     14-16574